Citation Nr: 0943881	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased rating for a low back 
disability, currently rated 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from February 1987 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted an increased 40 percent 
rating for the service-connected low back disability.  

The Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in October 2009.  However, he 
failed to report.  Hence, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702 (d) (2009).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of this 
document and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


FINDING OF FACT

The Veteran's low back disability is characterized by no more 
than severe limitation of motion of the thoracolumbar spine; 
there are no associated neurological impairments and 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks during any 12 
month period during the appeal period has not been clinically 
demonstrated.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (effective from September 26, 
2003); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a September 2003 letter, issued prior to the rating 
decision appealed, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further medical evidence 
relevant to the claim.  In a November 2008 letter, he was 
advised of how disability ratings and effective dates are 
assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
and his representative at the time were fully informed of the 
evidence which had been obtained in support of the appeal.  
Moreover, following the notice, the RO readjudicated the 
appeal in a February 2009 supplemental statements of the 
case.  Thus, the Board concludes that there is no prejudice 
to the Veteran due to any defect in the timing of the notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The Board observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case 
was recently overturned by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  As 
such, the Board finds that the duty to notify requirements 
have been appropriately satisfied in this case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, and statements from the Veteran.  There 
is no indication that there are outstanding medical records 
that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The timing of this change requires the Board to 
first consider the claim under the old regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent, rating and favorable ankylosis warranted a 40 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation, a moderate limitation of motion 
warranted a 20 percent evaluation, and a severe limitation of 
motion warranted a 40 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 10 
percent evaluation required a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent rating was warranted for 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 
2002), intervertebral disc disease is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes due to an intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months warrant a 
20 percent rating. Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than two weeks during the past 12 months warrant of 
10 percent rating.  

An incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.  

New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under Diagnostic 
Code 5237, degenerative arthritis of the spine of the spine 
under Diagnostic Code 5242, or intervertebral disc syndrome 
under Diagnostic Code 5243.  Under this version, disabilities 
of the spine are to be evaluated either under the new general 
rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, which became effective on 
September 23, 2002.  

The rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 10 
percent rating is in order if there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85; or combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or, when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted where forward thoracolumbar spine flexion 
is greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or, with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted where 
forward thoracolumbar spine flexion is 30 degrees or less; or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  To warrant a 50 percent rating, there must be 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a (2009).

The Veteran's service-connected low back disability 
encompasses chronic low back strain and degenerative disc 
disease.  When the disability is evaluated under the old and 
new rating criteria, and in light of all the medical records, 
including reported degrees of lumbar motion, and effects of 
pain on use (38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995), it is found that the disorder 
is productive of severe limitation of motion, warranting a 40 
percent rating under Diagnostic Codes 5242, 5292, or 5295.  
The December 2003 and November 2008 VA examination reports do 
not show that the Veteran's thoracolumbar spine is 
unfavorably ankylosed.  Even considering the loss of an 
additional 5 degrees of motion as the examiner indicated 
resulted due to repetitive motion, pain, easy fatigability, 
and lack of endurance, the criteria for a 50 percent rating, 
which requires ankylosis of the spine, have clearly not been 
met at any time during the appeal period.  

Moreover, although the Veteran has been diagnosed with 
degenerative disc disease, clinical evaluation and 
electrodiagnostic testing have not demonstrated any 
neurological deficits that have been found to be related to 
his low back disability.  For example, upon VA examination in 
February 2007, the examiner concluded that there was no 
electrodiagnostic evidence of a right lumbar radiculopathy.  
Upon VA examination in November 2008, it was reported that 
there were no bowel or bladder complaints, no erectile 
dysfunction, and no dizziness or visual disturbances.  Upon 
VA examination in December 2003, the examiner reported that 
there were no objective signs of sensory or motor loss.  
Hence, the Board finds that separate ratings for the 
orthopedic and neurological manifestations of the disability 
would not result in a higher rating under Diagnostic Code 
5293.  Finally, there is no evidence that the Veteran 
experienced any incapacitating episodes due to his low back 
disability during the rating period.  For example, a 
physician has not prescribed bed rest for the disability.  
Hence, the Board finds that a rating under either Diagnostic 
Code 5293 or 5243 is also not appropriate.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.


ORDER

An increased rating for a low back disability is denied.  


REMAND

In statements in support of his claim for an increased rating 
for his low back disability, the Veteran raised the claim of 
entitlement to a total rating based on individual 
unemployability due to his service-connected disabilities.  
The medical reports in the file also raise the issue of 
whether the Veteran was required to stop working as a 
carpenter as a result of his low back disability.  Under Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the claim for a total 
disability rating is part of the current claim for increase; 
however, the matter has not yet been adjudicated by the RO.  
Therefore, the Board finds that a remand of this issue is 
necessary.

Accordingly, the case is REMANDED for the following action.

1.  Ensure compliance with the notice 
and duty-to-assist requirements of the 
VCAA with regard to the claim for 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities, 
including obtaining any outstanding 
evidence and obtaining a VA examination 
and opinion related to the Veteran's 
employability.

2.  Adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability, including 
on extraschedular basis.  If the benefit 
sought is denied, furnish the Veteran 
and his representative a statement of 
the case and return the case to the 
Board, if the Veteran perfects and 
appeal to the Board on the adverse 
determination.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


